Citation Nr: 1750028	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  16-06 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for chronic obstructive pulmonary disease (COPD) (claimed as breathing problems).

2.  Entitlement to service connection for respiratory disabilities, to include chronic obstructive pulmonary disorder (COPD) and/or chronic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from August 1960 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The Veteran alleges he has breathing problems.  Throughout the pendency of the appeal, the RO has adjudicated this claim as one for service connection for COPD (claimed as breathing problems).  A review of the record, however, reflects an additional respiratory disability, chronic bronchitis.  VA and private medical treatment records show diagnoses of COPD and chronic bronchitis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board will characterize this claim more broadly as entitled to service connection for respiratory disabilities, to include COPD and/or chronic bronchitis.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2017) ("advanced age" is defined as 75 or more years of age).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for respiratory disabilities, to include chronic obstructive pulmonary disorder (COPD) and/or chronic bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence received since the final October 2011 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for COPD (claimed as breathing problems).


CONCLUSION OF LAW

The evidence received since the final October 2011 rating decision is new and material, and the claim for entitlement to service connection for COPD (claimed as breathing problems) is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F. R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim"  as "enabling rather than precluding opening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Since the final October 2011 rating decision, the Veteran testified at his January 2017 hearing that he first experienced breathing problems at boot camp, and that he has continually experienced these problems since service.  The Veteran has also submitted various private medical treatment records in 2014 and 2017 showing diagnoses of COPD and chronic bronchitis.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in October 2011, and indicates the Veteran has current respiratory disabilities which may be related to the Veteran's active duty service.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for COPD (claimed as breathing problems).  See Shade, 24 Vet. App. 110.


ORDER

New and material evidence having been resubmitted, the claim of entitlement to service connection for COPD (claimed as breathing problems) is reopened.



	(CONTINUED ON NEXT PAGE)



REMAND

Service treatment records show that the Veteran was admitted in September 1960 with complaints of coughing, a sore throat, and chest pain.  The service treatment records reflect that the Veteran was "well" and released for duty three days later in September 13, 1960.  The Veteran was readmitted two days later and diagnosed with acute bronchitis.  In September 19, 1960, the Veteran's diagnosis was revised to pneumonia then released for duty the following day.  The Veteran's December 1961 separation examination was silent for any respiratory issues.

The Veteran was afforded a VA examination in September 2011 to address his claim for service connection due to breathing issues as a result of claimed asbestos exposure.  While the examiner diagnosed the Veteran with COPD, the examiner opined that it is not as likely as not that the Veteran's breathing condition is related to his in-service treatment for bronchitis/pneumonia.  The examiner noted that, while he was diagnosed with acute bronchitis in service, the bronchitis had resolved.  The examiner noted that the Veteran's COPD is more likely due to his smoking for over 35 years, from 1960 to October 1996.

In an October 2014 letter and/or the Veteran's January 2017 videoconference hearing, the Veteran stated the following reasons why he believes his breathing problems are connected to service: weather conditions during his boot camp, including "the cold and dampness from the ocean;" not being furnished a breathing apparatus when he underwent firefighting training for oil fires in the tanker during boot camp; encouragement of the U.S. Navy to smoke; and secondhand smoke.

In 2014, the Veteran submitted various private medical treatment records from Critical Care and Pulmonary and Mile High Primary Care showing a diagnosis of COPD.  A January 2017 medical treatment record from National Jewish Health also indicated a diagnosis of COPD and chronic bronchitis.  The Veteran also submitted a February 2015 doctor's note where the physician stated that his COPD has persisted for years, and his COPD "may or may not be related to his exposures in the Navy."  

As described in detail above, the Veteran contends that he has breathing problems because of the following in-service events or conditions: asbestos exposure; weather conditions during his boot camp, including "the cold and dampness from the ocean;" not being furnished a breathing apparatus when he underwent firefighting training for oil fires in the tanker during boot camp; encouragement of the U.S. Navy to smoke; and secondhand smoke.  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since the Veteran has submitted additional arguments for his claim and has also submitted evidence of an additional respiratory disability, chronic bronchitis, since his September 2011 VA examination, the Board finds that, on remand, the Veteran should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify all sources of treatment that he has received for his respiratory disabilities and to provide any releases necessary for VA to secure records of such treatment.  Adequate efforts should be made to obtain all such treatment records so identified or authorized for release.

2.  Contact the Service Department or any other appropriate repository to attempt to verify the Veteran's alleged asbestos exposure while service aboard a Navy ship.  The AOJ should include the Veteran's confirmed assignments, dates of service, military occupational specialty (MOS), and any relevant service records as part of this request, as appropriate. 

3.  Following completion of the above, schedule the Veteran for a VA examination to address the nature and etiology of his claimed respiratory disabilities, to include COPD and chronic bronchitis.  The claims file must be made available to the examiner.  

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.

The examiner should then identify all current respiratory disabilities.  Then, as to each identified disability, to include COPD and bronchitis, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability is related to or had its onset during the Veteran's period of active duty service, to include whether it is at least as likely as not that any respiratory disability was caused by the following:

(a) Asbestos exposure; 
(b) the cold and damp weather conditions while the Veteran was in boot camp; 
(c) not being furnished a breathing apparatus when the Veteran underwent firefighting training for oil fires in the tanker during boot camp; 
(d) the Veteran's respiratory problems at entry into service

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined. He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.
 
3.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


